Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Brokers, § 93*—when plaintiff’s evidence sufficient to require submission of questions to jury. In an action to recover commissions for procuring a purchaser for all the capital stock of a corporation of which the defendant was president, evidence introduced by plaintiff held sufficient to go to the jury on the questions whether defendant made false representations as to the property and as to his ability to deliver all the stock, whether plaintiff relying on such representations had obtained a purchaser ready and willing to buy the property upon the stipulated terms and upon the basis that defendant’s representations were approximately true, and whether the defendant was in default on his contract with plaintiff, and the action of court in directing a verdict for defendant held error. 2. Evidence, § 338*—lohen parol evidence admissible. Where an agreement in writing is expressed in short and incomplete terms, parol evidence is admissible to explain that which is per se unintelligible, such explanation not being inconsistent with the written terms. 3. Evidence, § 359*—when parol evidence admissible. Although it is not competent to contradict or enlarge the terms of a written agreement by parol evidence, it is competent to resort to parol evidence in order to ascertain the nature and qualities of the subject to which the instrument refers. 4. Evidence, § 185*—when declarations of agent admissible. Relevant declarations of an agent, provided they are within the scope of his authority and in the course of the negotiations to which they refer, hut not otherwise, are admissible in evidence against the principal.